Title: To Alexander Hamilton from William Ellery, 22 April 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Office Port of Newport [Rhode Island]Apl. 22nd 1794
Sir,

Yesterday at noon I received by Express via Providence the Resolution of Congress of the 18 of this month continuing the present Embargo until the 25th. day of May next, and also the Resolution relative to the Embargo of the second of this month.
On Tuesday last towards evening the Ship Britannia of London Edward Redman master arrived here under convoy the Bomb Ketch Vesuvius mounted with 12 cannon and commanded by Thomas Rogers, and the Ketch departed the next morning before sun rising.
The Britannia appears to be a transport Ship in the British Service, which Admiral John Jarvis had employed to bring Genl. Rochambeau and his suite from Martinico to this place. Capt. Redman showed me a letter addressed to him by the Admiral, on the outside was written Secret, and not to be opened until you arrive at latitude 23:30. It contained directions to the Capt. to proceed with General Rochambeau and his Suite, to Newport Rhode Island, and upon landing them and their baggage to proceed immediately to Spithead, and report to the Commissioner’s of the Navy. Both on the outside and at the foot the Letter was Addressed to Edward Redman master of the Transport Ship Britannia, but to the Address at the foot was added Cartel. I write respecting the letter from Recollection but I believe it is substantially right. She has six cannon mounted on her Quarter Deck, is navigated with fifteen men and three boys, and by her Register which is in my Office, and which I shall hold untill I shall receive your opinion on this case, She is 296 tons. The Vice Consul came with the Captain to the Custom-House the day after she arrived with a View to know whether I considered the Ship as within the Embargo or not.
I was possessed of a Newport paper in which the Resolution of April was published but not by authority but which however appeared to me to be genuine. I asked the Captain whether he had any commission, or letters of marque—He replied that he had none, but the Letter of Admiral Jarvis. I then asked him for what reason his Ship was mounted with Cannon? He said that She sailed from Britain under Contract as a Transport, with the fleet under the said Admiral, and that she was mounted with a few cannon on Account of Insurance. He then mentioned that he had sprung his Mizen, and asked me whether he might supply its place with a new One. I told him that he might. The Vice Consul pressed me very hard for my opinion whether She should depart or not, saying that She was in the service of Great Britain, was a Cartel Ship, and that if any thing further was required to constitute her a Ship with a public Commission She had what he considered as a public Commission the Letter referred to from Admiral Jarvis. I told him that there was no occasion to be in a hurry, that it would take some [time to] refit the Vessel. He said that he would write to Mr. Hammond and to our Governour and was answered that he would do as he thought proper, and that I should do what appeared to be my duty. He has written a Letter to the Governor, and I believe one to the British Minister. The Governors Letter to me which I this moment recd. and of which the inclosed is a copy will show his sentiments and apprehensions on this occasion. Genl. Martin being absent I immediately requested Walter Channing Esqr the Commd in Chief for the time being of the Artillery Compy. of the Town of Newport to lend his Assistance to prevent the departure of the Britannia from this Port, and he instantly complied by sending a detachment on board. The vessel is not in my opinion an armed vessel with a public commission in the sense of the Resolution of the 2nd. April; but what privilege she may be intitled to in consequence of her being a transport and a species of Cartel Ship I submit to your better judgment, and desire your opinion on this case. Be pleased also to inform me in what light armed public Packets are to be considered. I could have made this letter less tedious; but I wished to give you every information respecting the Britannia in my power. If She is not exempted from the Embargo I presume She is subject to the same Regulations as merchant Vessel.
I am with great Consideration   Sir yr. most obedt. servt.

Wm Ellery Colle
Alexr. Hamilton Esqe.Secry. Treasury

